UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2424



DONALD G. CROMER,

                                              Plaintiff - Appellant,

          versus

KRAFT FOODS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-03-346-3)


Submitted: February 19, 2004               Decided:   February 25, 2004


Before NIEMEYER and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Donald G. Cromer, Appellant Pro Se. Hamlet Sam Mabry, III, James
Derrick Quattlebaum, HAYNSWORTH SINKLER BOYD, P.A., Greenville,
South Carolina; Susan Pyle Dion, MCGUIREWOODS, L.L.P., Charlotte,
North   Carolina;  Joel   H.  Spitz,   Christy  E.   Phanthavong,
MCGUIREWOODS, L.L.P., Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


    *
     The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

           Donald G. Cromer appeals the district court’s orders

dismissing his employment discrimination complaint and denying his

motion for reconsideration.       Our review of the record and the

district   court’s   opinion   adopting   the   recommendation    of   the

magistrate judge discloses no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.      See Cromer v.

Kraft Foods, Inc., No. CA-03-346-3 (W.D.N.C. filed Sept. 15, 2003 &

entered Sept. 16, 2003; filed Oct. 23, 2003 & entered Oct. 24,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -